DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 3 Line 28: The recitation “assmebly" appears to be a typo.
Page 9 Line 20: The recitation “innner" appears to be a typo.
Page 13 Line 22: The recitation “200connected” appears  to be a typo.
Appropriate correction is required.

Claim Objections
Claims 24-25 are objected to because of the following informalities:  
Claim 24 Line 2: The recitation “the outer perimeter part” should be amended to “an outer perimeter part” since this is the first recitation of this claim limitation.
Claim 24 Line 4: The recitation “the inner part” should be amended to “an inner part” since this is the first recitation of this claim limitation.
Claim 25 Line 2: The recitation “the the” is a typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 21 Lines 1-2: The recitation “wherein the one or more sensors comprises a rotor sensor for measuring the rotation of the rotor shaft” is indefinite. Previously, Claim 16 recited that the sensors were for measuring “a position of the output part in relation to the housing”. It is unclear if the sensor is measuring both the rotor shaft and the output part, such as estimating the location of the output part based on the measured rotor shaft, or if this is a typo, and this should be an additional sensor that separately measures the output shaft.
Claim 27 Lines 1-2: The recitation “accordingly to claim 26, wherein one or more of the one or more pole rings comprises between 30 and 300 poles” is indefinite. Claim 26, recites that the “one or more pole rings comprises between 10 and 400 poles”. It is unclear if the dependency of claim 27 is wrong, and should be to claim 16, or alternatively if claim 27 is requiring there to be at least two pole rings with one of the pole rings having between 30 and 300 poles and the other pole ring having between 10 and 400 poles.
Claim 28 Lines 1-2: The recitation “accordingly to claim 27, wherein one or more of the one or more pole rings comprises between 10 and 500 poles” is indefinite. Both claims 26 and 27 recite specific values for the one or more poles rings (i.e. between 10 and 400 and between 30 and 300), and accordingly it is unclear if the dependency of the claim is wrong and should be directed to claim 16, or alternatively if claim 28 is requiring at least three pole rings, with one having between 10 and 400 poles, the second having between 30 and 300 poles, and the third having between 10 and 500 poles.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In particular, Claim 16 recites “one or more magnetic field sensors and one or more pole rings arranged to measure a position of the output part in relation to the housing” and Claim 17 recites that “the one or more sensors comprises a first sensor for measuring rotation of the output part in relation to the housing”. All Claim 17 provides is a new name (“first sensor”) for the “one or more magnetic field sensors”, and since only one sensor is named, the claim doesn’t require there to be any more sensors than previously claimed, further the functionality of the first sensor is identical to the function already listed for the one or more magnetic field sensors, and accordingly does not further limit . This can be contrasted to Claim 22 which requires a “second sensor” which makes the “one or more” sensors become “two or more.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 26-31, 34-36, 38, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 4,678,952) in view of Miyashita et al. (US 8,400,096).
Regarding Claim 16, Peterson discloses a joint assembly for a robot (see Title), comprising:
A housing (11) connected with an output part (13), the housing comprising a housing wall (see Fig. 4). 
A strain wave gearing system comprising: a wave generator (93), a flexspline (91), and a circular spline (97) connected to the output part (see Fig. 4).
Wherein the wave generator is rotated by a rotor shaft (45), the rotor shaft being driven by an electric motor comprising a rotor magnet (43) and a stator (39), the rotor magnet being affixed to the rotor shaft (see Fig. 4).
Wherein the joint assembly further comprises: one or more sensors (121, 123) arranged to measure a position of the output part in relation to the housing (see Fig. 4).
Peterson further discloses that the sensor can be in the form of an encoder, such as a synchro or resolver encoder (see Col. 4 Lines 38-41), but does not disclose that the sensor comprises one or more magnetic field sensors nor one or more pole rings. However, Miyashita teaches that an encoder can be a magnetic encoder having a magnetic field sensor and pole ring for detecting the rotational angle position of the rotating (see Col. 1 Lines 5-12; see also Fig. 3b, showing a 28 pole magnet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the encoder of the joint assembly disclosed in Peterson with a magnetic field and pole ring encoder as taught in Miyashita to provide improved measurement accuracy of the encoder by providing multiple poles on a ring (see Miyashita Fig. 3b, showing 28 poles), allowing for more discrete rotational positions of the output part to be measured relative to the housing.
Regarding Claim 17, Peterson further discloses the joint assembly according to claim 16, wherein the one or more sensors comprises a first sensor (121, 123) for measuring rotation of the output part in relation to the housing (see Fig. 4).
Regarding Claim 26, the Combination further suggests the joint assembly according to claim 16, wherein one or more of the one or more pole rings comprises between 10 and 400 poles (see Miyashita Fig. 3b, showing 28 poles).
Regarding Claim 27, the Combination does not suggest the joint assembly according to claim 26 having one or more of the one or more pole rings comprising between 30 and 300 poles. However, Miyashita teaches that the number of poles can be varied in accordance “with the resolution or the like to be achieved by the magnetic encoder” (see Col 11 Lines 49-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pole ring of the joint assembly suggested by the Combination with a magnetic field and pole ring having between 30-300 poles as taught in Miyashita to tune the pole ring to have the desired resolution achieved by the magnetic encoder (see Col 11 Lines 49-63).
Regarding Claim 28, the Combination further suggests the joint assembly according to claim 27, wherein one or more of the one or more pole rings comprises between 10 and 500 poles (see Miyashita Fig. 3b, showing 28 poles).
Regarding Claim 29, the Combination does not suggest the size of the pole ring for the joint assembly according to claim 16.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the joint assembly suggested by the Combination with a 50 mm pole ring based on the size of the joint assembly and the diameter of the rotor shaft (e.g. a larger encoder would be necessary for a larger diameter rotor shaft).1
Regarding Claim 30, Peterson further discloses the joint assembly according to claim 16, wherein one or more of the one or more magnetic field sensors is positioned in the housing in a space different from that of the flexspline (see Fig. 4).
Regarding Claim 31, Peterson further discloses the joint assembly according to claim 16, wherein the housing comprises one or more blind holes (see Fig. 4, showing a gap between elements 13 and 105), and wherein one or more of the one or more magnetic field sensors is positioned in the one or more blind holes (see Fig. 4, showing the sensors in the gap between elements 13 and 105).
Regarding Claim 34, Peterson further discloses the joint assembly according to claim 16 further comprising a rotor brake (57, 61) configured to stop or prevent relative movement between the rotor shaft and the flexspline (see Fig. 4; see also Col. 3 Lines 30-48).
Regarding Claim 35, Peterson further discloses the joint assembly according to claim 34, herein the rotor brake comprises a friction clutch or a friction brake (see Col. 3 Lines 30-48) for minimizing impact on the joint assembly when the rotor brake brakes (see Col. 3 Lines 30-48).
Regarding Claim 36, Peterson further discloses the joint assembly according to claim 34, wherein the rotor brake is spring-loaded (see Col. 3 Lines 34-40).
Regarding Claim 38, Peterson further discloses the joint assembly according to claim 16 further comprising an output brake (57,61) configured to stop or prevent rotation of the output part (see Col. 3 Lines 30-48).
Regarding Claim 40, Peterson further discloses a robotic arm comprising the joint assembly according to claim 16 (see Col. 1 Line 67 – Col. 2 Line 2).
Regarding Claim 41, Peterson further discloses a method for performing rotational movements, the method comprising: providing the robotic arm of claim 40; driving the electric motor to rotate the output part (see Fig. 4; see also Col. 4 Lines 7-9); and measuring the position of the output part in relation to the housing (see Col. 4 Lines 33-45).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 4,678,952) in view of Miyashita et al. (US 8,400,096) and Schonlau (US 7,891,272).
Regarding Claim 18, the Combination further suggests the joint assembly according to claim 17, wherein the first sensor comprises a first pole ring divided into a number of sections (see Miyashita Fig. 3b), but does not suggest a comparison between the gear ratio and the number of section of the pole ring. However, Schonlau teaches in harmonic gearing for a robot, having a gear ratio of 50 (see Col. 6 Line 36). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the joint assembly suggested by the Combination with a strain wave gearing having a gear ratio of 50 as taught in Schonlau as a matter of design choice based on the design needs of the robotic joint, depending on the motor utilized, maximum rotational speeds of the joint, and the amount of torque needed to be applied by the joint.
The Combination necessary results in the gear ratio  of the strain wave gearing system (Schonlau teaching a gear ratio of 50) is not divisible by the number of sections (Miyashita teaching 28 sections, noting that 50 is not divisible by 28).
Regarding Claim 19, The Combination further suggests the joint assembly according to claim 18, wherein the number of sections are of equal size (see Miyashita Fig. 3b).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 4,678,952) in view of Miyashita et al. (US 8,400,096), Schonlau (US 7,891,272), Huber (GB 2505226-A). 
Regarding Claim 20, the Combination does not suggest that the sections of the pole ring for the joint assembly according to claim 19, are three sections of 120 degrees each. However, Huber teaches an encoder having a 6 poles, and accordingly could be divided into 120 degree sections, each section having a north pole and a sound pole (see Fig. 15). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the joint assembly suggested by the Combination with the 120° degree encoder arrangement taught in Huber to fine tune the resolution of the encoders to match the desired application, for example if a resolution of a one third turn of the input shaft is necessary, the encoder could be tuned to only provide this resolution, freeing up bandwidth for other signals being sent to a controller, or to allow for use of a lower capacity controller (and therefore cheaper). 
Regarding Claim 21, the Combination does not suggest that the joint assembly according to claim 20 having a sensor for measuring the rotation of the rotor shaft. However, Miyashita teaches use of sensors for measuring rotation of the rotor shaft (see Col. 6 Lines 25-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the joint assembly suggested by the Combination with a sensor for measuring the rotor shaft’s rotational position as taught in Miyashita to allow for better control of the motor, and accordingly the joint assembly by directly measuring the position of the motor. Further, the second sensor would allow for comparison between the rotational position of the output part and the rotor shaft, which would provide data to any abnormalities between estimated and measured positions for the output part based on the actual measured output part location, and estimated location based on the rotor shaft position.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 4,678,952) in view of Miyashita et al. (US 8,400,096) and Hosek et al. (US 9,104,650).
Regarding Claim 22, the Combination does not suggest a second sensor for the joint assembly according to claim 17.
However, Hosek teaches in rotary encoders, that an absolute rotary encoder can have multiple concentric tracks, that provide a unique combination for each resolvable position, that allows for the encoder to not loose position when power is removed, removing the need to reinitialize the system by retuning to a zero or home position (see Col. 12 Lines 60 – Col. 3 Lines 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that the same principle with the optical encoders having multiple concentric tracks would be beneficial in a magnetic encoder to provide the same benefits over an incremental encoder.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the joint assembly suggested by the Combination with two concentric encoders as taught in Hosek to allow for absolute discrete positions to be known by the encoders, such that if power is lost to the joint, the position of the rotational joint would be known without having to reinitialize the system by returning to a home or zero position (see Hosek Col. 12 Line 60 – Col. 3 Line 1), which would also improve the safety of operating joint assembly, since it would avoid the need to rotate the joint assembly to reinitialize the encoders, which could be dangerous if the joint and attached robot arm begin moving in an unknown manner, which could result in hitting a person or nearby machinery.
 In the resulting Combination it necessarily follows that  the one or more sensors comprises a second sensor for measuring rotation of the output part in relation to the housing.
Regarding Claim 23, Peterson further discloses the joint assembly according to claim 22, wherein the housing comprises flexible members (77) facilitating that an outer perimeter part of the housing may be angularly rotated in relation to an inner part of the housing (see Fig. 4).
Regarding Claim 24, the Combination further suggests the joint assembly according to claim 23, wherein the first sensor is measuring the rotation of the output part in relation to the housing near the outer perimeter part of the housing, and the second sensor is measuring the rotation of the output part in relation to the housing near the inner part of the housing (since the two encoder sensors are concentric to provide an absolute rotational location, this means that one of the sensors has to be radially outward from the other sensor, and accordingly it follows that if the first sensor is the outer sensor, then it would be likewise measuring the housing near the outer perimeter of the housing and the second sensor would measure the housing near the inner part of the housing).
Regarding Claim 25, the Combination further suggests the joint assembly according to claim 23, wherein the housing comprises longitudinal holes (see Peterson Fig. 4, showing two longitudinal holes extending radially on either side of element 123), and the first sensor and the second sensor are measuring the rotation of the output part in relation to the housing at opposite ends of the longitudinal holes (see Hosek Fig. Fig. 9, showing that the sensors are radially offset from one another, and accordingly in the Combination they would be also radially offset which is opposite ends of the radially extending longitudinal holes).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 4,678,952) in view of Miyashita et al. (US 8,400,096) and Klassen (US 2017/0184190).
Regarding Claim 32, Peterson does not disclose what material the flexspline is made of for the joint assembly according to claim 16. However, Klassen teaches in strain wave gearing, that he flexspline can be made of 4140 steel, (see [0198], teaching the use of 4140 steel, which is magnetic), and accordingly it is a ferromagnetic steel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the flexspline of the joint assembly disclosed in Peterson with 4140 steel as taught in Klassen to select a material to make the flexspline out of that is high strength that would increase the useful life of the flexspline and accordingly, the overall system.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 4,678,952) in view of Miyashita et al. (US 8,400,096) and Jerard et al. (US 3,883,900).
Regarding Claim 33, Peterson does not disclose the joint assembly according to claim 16 having a planetary gear. However, Jerard teaches a robotic arm, wherein a joint assembly (see Fig. 4) comprises a planetary gear (56, 62, 63, 64) arranged between (see Fig. 4) a drive shaft (53) and the wave generator (80). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the joint assembly disclosed in Peterson with the planetary gear assembly as taught in Jerard to provide a more efficient, smooth, and quiet drive by including a two stage gear reduction utilizing both a harmonic drive and a planetary gear reduction unit (see Jerard Col. 1 Lines 61-67).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 4,678,952) in view of Miyashita et al. (US 8,400,096) and Himmelmann (US 8,058,757).
Regarding Claim 37, Peterson does not disclose what material a brake spring in the joint assembly according to claim 34 is made of. However, Himmelmann teaches in an electric motor having an electro-magnetically operated brake using ferromagnetic brake shoes and non-ferromagnetic springs (see Col. 3 Lines 31-43). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the brake in the joint assembly disclosed in Peterson with a non-ferromagnetic spring as taught in Himmelmann to improve actuation of the brake by preventing the springs from being attracted to the electro-magnets (see Himmelmann Col. 3 Lines 40-43).

Allowable Subject Matter
Claim 39 is rejected under nonstatutory double patenting and is objected to as being dependent upon a rejected base claim. Claim 39 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and with the filing of a terminal disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-17, 26-31, 34, and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,919,159 (hereinafter “ ‘159 ”) in view of Peterson (US 4,678,952) and Miyashita (US 8,400,096). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 16, ‘159 claims a joint assembly for a robot, comprising (Claim 1 Line 1): 
A housing connected with an output part, the housing comprising a housing wall (Claim 1 Lines 2-3).
A strain wave gearing system comprising: a wave generator, a flexspline, and a circular spline connected to the output part (Claim 1 Lines 6-7).
Wherein the wave generator is rotated by a rotor shaft, the rotor shaft being driven by an electric motor comprising a rotor magnet and a stator, the rotor magnet being affixed to the rotor shaft, and wherein the joint assembly further comprises (Claim 1 Lines 8-12): 
One or more sensors comprising one or more magnetic field sensors and one or more pole rings arranged to measure a position of the output part in relation to the housing (Claim 3 Lines 1-3, claiming an additional pole ring and pole sensor).
While Claim 3, does not specifically claims that the field is a magnetic field sensor nor that the sensor is measuring the output part in relation to the housing, Peterson teaches having an encoder sensor (121, 123) for measuring the output part in relation to the housing (see Fig. 4). It would have been obvious to one having ordinary skill in the at before the effective filling date of the claimed invention to provide the joint assembly of ‘159 with the sensor measuring the position of the output part in relation to the housing as taught in Peterson to allow for better control of the joint assembly by knowing the exact position of the output part relative to the housing by directly measuring it, as compared to using the rotational position of another sensor, such as a motor shaft rotational position sensor, that would have to be used to calculate the estimated position of the output part relative to the housing. 
Further, Miyashita teaches that an encoder can be a magnetic encoder having a magnetic field sensor and pole ring for detecting the rotational angle position of the rotating (see Col. 1 Lines 5-12; see also Fig. 3b, showing a 28 pole magnet). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the joint assembly of the Combination with a magnetic field and pole ring encoder as taught in Miyashita to provide improved measurement accuracy of the encoder by providing multiple poles on a ring (see Miyashita Fig. 3b, showing 28 poles), allowing for more discrete rotational positions of the output part to be measured relative to the housing.
Regarding Claim 17, the Combination further suggests the joint assembly according to claim 16, wherein the one or more sensors comprises a first sensor (Peterson 121, 123) for measuring rotation of the output part in relation to the housing (Peterson Fig. 4).  
Regarding Claim 26, ‘159 does not claim the joint assembly according to claim 16, wherein one or more of the one or more pole rings comprises between 10 and 400 poles.  
However, the Combination further suggests the joint assembly according to claim 16, wherein one or more of the one or more pole rings comprises between 10 and 400 poles (see Miyashita Fig. 3b, showing 28 poles).
Regarding Claim 27, ‘159 does not claim the joint assembly according to claim 26, wherein one or more of the one or more pole rings comprises between 30 and 300 poles.
However, the Combination does not suggest the joint assembly according to claim 26 having one or more of the one or more pole rings comprising between 30 and 300 poles. However, Miyashita teaches that the number of poles can be varied in accordance “with the resolution or the like to be achieved by the magnetic encoder” (see Col 11 Lines 49-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pole ring of the joint assembly suggested by the Combination with a magnetic field and pole ring having between 30-300 poles as taught in Miyashita to provide tune the pole ring to have the desired resolution achieved by the magnetic encoder (see Miyashita Col 11 Lines 49-63).
Regarding Claim 28, ‘159 does not claim the joint assembly according to claim 27, wherein one or more of the one or more pole rings comprises between 10 and 500 poles.
However, the Combination further suggests the joint assembly according to claim 27, wherein one or more of the one or more pole rings comprises between 10 and 500 poles (see Miyashita Fig. 3b, showing 28 poles).
Regarding Claim 29, ‘159 does not claim the joint assembly according to claim 16, wherein one or more of the one or more pole rings is a 50 mm pole ring.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the joint assembly suggested by the Combination with a 50 mm pole ring based on the size of the joint assembly and the diameter of the rotor shaft (e.g. a larger encoder would be necessary for a larger diameter rotor shaft).2
Regarding Claim 30, ‘159 does not claim the joint assembly according to claim 16, wherein one or more of the one or more magnetic field sensors is positioned in the housing in a space different from that of the flexspline.
However, Peterson further teaches the joint assembly according to claim 16, wherein one or more of the one or more magnetic field sensors is positioned in the housing in a space different from that of the flexspline (see Fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to located the sensors in the housing in a space different from the flexspline as taught in Peterson since there is no practical location in the housing near the flexspline to locate the sensor that measure the output part relative to the housing, and therefore the sensor would have to be located in a different space.
Regarding Claim 31, ‘159 does not claim the joint assembly according to claim 16, wherein the housing comprises one or more blind holes, and wherein one or more of the one or more magnetic field sensors is positioned in the one or more blind holes. 
However, Peterson further discloses the joint assembly according to claim 16, wherein the housing comprises one or more blind holes (see Fig. 4, showing a gap between elements 13 and 105), and wherein one or more of the one or more magnetic field sensors is positioned in the one or more blind holes (see Fig. 4, showing the sensors in the gap between elements 13 and 105).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the sensors within bind holes as taught in Peterson, to provide a space for the sensors protected from moving components, to prevent accidental damage to the sensors.
Regarding Claim 34, ‘159 further claims the joint assembly according to claim 16 further comprising a rotor brake configured to stop or prevent relative movement between the rotor shaft and the flexspline (Claim 1 Lines 13-14).
Regarding Claim 38, ‘159 further claims the joint assembly according to claim 16 further comprising an output brake configured to stop or prevent rotation of the output part (Claim 1 Lines 15-16).
Regarding Claim 39, ‘159 further claims the joint assembly according to claim 38, wherein the output brake is configured to stop or prevent rotation of the output part even if the flexspline is broken (Claim 1 Lines 15-16).
Regarding Claim 40, ‘159 further claims a robotic arm comprising the joint assembly according to claim 16 (Claim 16 Lines 1-2).

Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,919,159 in view of Peterson (US 4,678,952), Miyashita (8,400,096) and Schonlau (US 7,891,272). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 18, ‘159 does not claim that the first sensor has a number of sections, nor the relationship between the strain wave gearing system gear ratio and the number of sections (note while Claim 8 recites the pole ring having sections, this is to a different sensor).
However, Miyashita further teaches the first sensor comprises a first pole ring divided into a number of sections (see Fig. 3b). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to divide the pole ring into different number sections as taught in Miyashita to allow the sensor to properly be used for detecting rotational positions. 
Further, Schonlau teaches in harmonic gearing for a robot, having a gear ratio of 50 (see Col. 6 Line 36). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the joint assembly suggested by the Combination with a strain wave gearing having a gear ratio of 50 as taught in Schonlau as a matter of design choice based on the design needs of the robotic joint, depending on the motor utilized, maximum rotational speeds of the joint, and the amount of torque needed to be applied by the joint.
The Combination necessary results in the gear ratio  of the strain wave gearing system (Schonlau teaching a gear ratio of 50) is not divisible by the number of sections (Miyashita teaching 28 sections, noting that 50 is not divisible by 28).
Regarding Claim 19, The Combination further suggests the joint assembly according to claim 18, wherein the number of sections are of equal size (see Miyashita Fig. 3b).

Claims 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,919,159 in view of Peterson (US 4,678,952), Miyashita (8,400,096), Schonlau (US 7,891,272), and Huber (GB 2505226-A). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 20, ‘159 does not claim that the number of sections are three sections of 120 degrees each.
However, Huber teaches an encoder having a 6 poles, and accordingly could be divided into 120 degree sections, each section having a north pole and a sound pole (see Fig. 15). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the joint assembly suggested by the Combination with the 120° degree encoder arrangement taught in Huber to fine tune the resolution of the encoders to match the desired application, for example if a resolution of a one third turn of the input shaft is necessary, the encoder could be tuned to only provide this resolution, freeing up bandwidth for other signals being sent to a controller, or to allow for use of a lower capacity controller (and therefore cheaper). 
Regarding Claim 21, ‘159 further claims the joint assembly according to claim 20, wherein the one or more sensors comprises a rotor sensor for measuring rotation of the rotor shaft (Claim 3 Lines 1-3).

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,919,159 in view of Peterson (US 4,678,952), Miyashita (8,400,096) and Hosek (US 9,104,650). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 22, ‘159 does not claim that the joint assembly according to claim 17, wherein the one or more sensors comprises a second sensor for measuring rotation of the output part in relation to the housing (this would require at least two sensors for measuring the output part relative to the housing). However, Hosek teaches in rotary encoders, that an absolute rotary encoder can have multiple concentric tracks, that provide a unique combination for each resolvable position, that allows for the encoder to not loose position when power is removed, removing the need to reinitialize the system by retuning to a zero or home position (see Col. 12 Lines 60 – Col. 3 Lines 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that the same principle with the optical encoders having multiple concentric tracks would be beneficial in a magnetic encoder to provide the same benefits over an incremental encoder.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the joint assembly suggested by the Combination with two concentric encoders as taught in Hosek to allow for absolute discrete positions to be known by the encoders, such that if power is lost to the joint, the position of the rotational joint would be known without having to reinitialize the system by returning to a home or zero position (see Hosek Col. 12 Line 60 – Col. 3 Line 1), which would also improve the safety of operating joint assembly, since it would avoid the need to rotate the joint assembly to reinitialize the encoders, which could be dangerous if the joint and attached robot arm begin moving in an unknown manner, which could result in hitting a person or nearby machinery.
 In the resulting Combination it necessarily follows that  the one or more sensors comprises a second sensor for measuring rotation of the output part in relation to the housing.

Claims 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 12 of U.S. Patent No. 10,919,159 in view of Peterson (US 4,678,952), Miyashita (8,400,096) and Hosek (US 9,104,650). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 23, ‘159 further claims the joint assembly according to claim 22, wherein the housing comprises flexible members (Claim 12 Lines 1-2), but does not claim that they facilitate the outer perimeter part of the housing being angularly rotated in relation to an inner part of the housing. 
	However, Peterson teaches the housing comprises flexible members (77) facilitating that an outer perimeter part of the housing may be angularly rotated in relation to an inner part of the housing (see Fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the joint assembly claimed in ‘159 with the flexible members allowing angular rotation between the two housing parts as taught in Peterson to provide adequate sealing using a flexible seal between the housing a housing cover.
Regarding Claim 24, ‘159 does not claim the joint assembly according to claim 23, wherein the first sensor is measuring the rotation of the output part in relation to the housing near the outer perimeter part of the housing, and the second sensor is measuring the rotation of the output part in relation to the housing near the inner part of the housing.  
However, the Combination further suggests the joint assembly according to claim 23, wherein the first sensor is measuring the rotation of the output part in relation to the housing near the outer perimeter part of the housing, and the second sensor is measuring the rotation of the output part in relation to the housing near the inner part of the housing (since the two encoder sensors are concentric to provide an absolute rotational location, this means that one of the sensors has to be radially outward from the other sensor, and accordingly it follows that if the first sensor is the outer sensor, then it would be likewise measuring the housing near the outer perimeter of the housing and the second sensor would measure the housing near the inner part of the housing).
Regarding Claim 25, ‘159 does not claim the joint assembly according to claim 23, wherein the housing comprises longitudinal holes, and the first sensor and the second sensor are measuring the rotation of the output part in relation to the housing at opposite ends of the longitudinal holes. 
However, the Combination further suggests the joint assembly according to claim 23, wherein the housing comprises longitudinal holes (see Peterson Fig. 4, showing two longitudinal holes extending radially on either side of element 123), and the first sensor and the second sensor are measuring the rotation of the output part in relation to the housing at opposite ends of the longitudinal holes (see Hosek Fig. Fig. 9, showing that the sensors are radially offset from one another, and accordingly in the Combination they would be also radially offset which is opposite ends of the radially extending longitudinal holes).

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,919,159 in view of Peterson (US 4,678,952), Miyashita (8,400,096) and Klassen (US 2017/0184190). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 32, ‘159 does not claim the joint assembly according to claim 16, wherein the flexspline is made of a ferromagnetic steel.
However, Klassen teaches in strain wave gearing, that he flexspline can be made of 4140 steel, (see [0198] which is magnetic, and accordingly it is a ferromagnetic steel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the flexspline of the joint assembly disclosed in Peterson with 4140 steel as taught in Klassen to select a material to make the flexspline out of that is high strength that would increase the useful life of the flexspline and accordingly, the overall system.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 13 of U.S. Patent No. 10,919,159 in view of Peterson (US 4,678,952) and Miyashita (US 8,400,096). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 33, ‘159 further claims the joint assembly according to claim 16, wherein the joint assembly comprises a planetary gear arranged between the rotor shaft and the wave generator (Claim 13 Lines 1-3).

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,919,159 in view of Peterson (US 4,678,952) and Miyashita (US 8,400,096). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 35, ‘159 further claims the joint assembly according to claim 34, wherein the rotor brake comprises a friction clutch or a friction brake for minimising impact on the joint assembly when the rotor brake brakes (Claim 2 Lines 1-4).

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 14 of U.S. Patent No. 10,919,159 in view of Peterson (US 4,678,952) and Miyashita (US 8,400,096). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 36, ‘159 further claims the joint assembly according to claim 34, wherein the rotor brake is spring-loaded (Claim 14 Lines 1-2).

Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 15 of U.S. Patent No. 10,919,159 in view of Peterson (US 4,678,952) and Miyashita (US 8,400,096). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 37, ‘159 further claims the joint assembly according to claim 34, wherein a brake spring is made from a non- ferromagnetic material (Claim 15 Lines 1-2).

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 17 of U.S. Patent No. 10,919,159 in view of Peterson (US 4,678,952) and Miyashita (US 8,400,096). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 41, ‘159 further claims a method for performing rotational movements, the method comprising (Claim 17 Lines 1-2): providing the robotic arm of claim 40 (Claim 17 Line 3); driving the electric motor to rotate the output part (Claim 17 Line 4). ‘159 does not explicitly claim that the position of the output part in relationship to the housing is measured, Peterson teaches having an encoder sensor (121, 123) for measuring the output part in relation to the housing (see Fig. 4). It would have been obvious to one having ordinary skill in the at before the effective filling date of the claimed invention to provide the method of operating the joint assembly of ‘159 with the measuring the position of the output part in relation to the housing as taught in Peterson to allow for better control of the joint assembly by knowing the exact position of the output part relative to the housing by directly measuring it, as compared to using the rotational position of another sensor, such as a motor shaft rotational position sensor, that would have to be used to calculate the estimated position of the output part relative to the housing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2144.04(IV) Changes in Size/Proportion: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
        In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device
        
        2 See MPEP §2144.04(IV) Changes in Size/Proportion